TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-12-00745-CV


Texas Health & Human Services Commission; and Kyle Janek, in his official capacity as
Executive Commissioner of The Texas Health & Human Services Commission, Appellants

v.

Planned Parenthood of Greater Texas Family Planning and Preventative Health Services,
Inc.; Planned Parenthood Association of Hidalgo County Texas, Inc.; Planned Parenthood
Association of Lubbock, Inc.; Planned Parenthood Association of Cameron and Willacy
Counties; Family Planning Associates of San Antonio; Planned Parenthood Gulf Coast,
Inc.; and Planned Parenthood of West Texas, Inc., Appellees




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 261ST JUDICIAL DISTRICT
NO. D-1-GN-12-003365, HONORABLE STEPHEN YELENOSKY, JUDGE PRESIDING


O R D E R
PER CURIAM
		On this record, we deny appellees' motion for temporary orders and alternative
petition for injunctive relief.
		It is ordered December 7, 2012.


Before Justices Puryear, Pemberton and Rose